 

Exhibit 10.1

**********************************************************

 

INCREMENTAL FACILITY AGREEMENT

TRANCHE A TERM LOANS

 

dated as of December 17, 2015

among

 

MEDIACOM ILLINOIS LLC

MEDIACOM INDIANA LLC

MEDIACOM IOWA LLC

MEDIACOM MINNESOTA LLC

MEDIACOM WISCONSIN LLC

ZYLSTRA COMMUNICATIONS CORP.

MEDIACOM ARIZONA LLC

MEDIACOM CALIFORNIA LLC

MEDIACOM DELAWARE LLC

MEDIACOM SOUTHEAST LLC

as Borrowers

 

the LENDERS party hereto

COBANK, ACB

and

ROYAL BANK OF CANADA

as Joint Lead Arrangers

COBANK, ACB

as Bookrunner and Syndication Agent

 

ROYAL BANK OF CANADA

as Documentation Agent

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

**********************************************************

 

 

 

--------------------------------------------------------------------------------

 

INCREMENTAL FACILITY AGREEMENT

(TRANCHE A TERM LOANS)

INCREMENTAL FACILITY AGREEMENT (this “Agreement”) dated as of December 17, 2015
among MEDIACOM ILLINOIS LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Mediacom Illinois”);
MEDIACOM INDIANA LLC, a limited liability company duly organized and validly
existing under the laws of the State of Delaware (“Mediacom Indiana”); MEDIACOM
IOWA LLC, a limited liability company duly organized and validly existing under
the laws of the State of Delaware (“Mediacom Iowa”); MEDIACOM MINNESOTA LLC, a
limited liability company duly organized and validly existing under the laws of
the State of Delaware (“Mediacom Minnesota”); MEDIACOM WISCONSIN LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Wisconsin”); ZYLSTRA COMMUNICATIONS CORP., a
corporation duly organized and validly existing under the laws of the State of
Minnesota (“Zylstra”); MEDIACOM ARIZONA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Arizona”); MEDIACOM CALIFORNIA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom California”); MEDIACOM DELAWARE LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Delaware”); and MEDIACOM SOUTHEAST LLC, a limited liability company
duly organized and validly existing under the laws of the State of Delaware
(“Mediacom Southeast” and, together with Mediacom Illinois, Mediacom Indiana,
Mediacom Iowa, Mediacom Minnesota,  Mediacom Wisconsin, Zylstra, Mediacom
Arizona, Mediacom California and Mediacom Delaware, the “Borrowers”); the
TRANCHE A TERM LOAN LENDER (as defined below) party hereto; and JPMORGAN CHASE
BANK, N.A., as Administrative Agent for the Lenders (together with its
successors in such capacity, the “Administrative Agent”).

The Borrowers, the Lenders party thereto and the Administrative Agent are
parties to an Amended and Restated Credit Agreement dated as of February 5,
2014, as amended and supplemented by the Incremental Facility Agreement dated as
of August 15, 2014, the Incremental Facility Agreement dated as of August 12,
2015 and the Incremental Facility Agreement dated as of November 23, 2015 (as
further amended, modified or supplemented and in effect from time to time, the
“Credit Agreement”).

Section 2.01(e) of the Credit Agreement contemplates that at any time and from
time to time, the Borrowers may request that one or more persons (which may
include the Lenders under and as defined in the Credit Agreement) offer to enter
into commitments to make Incremental Facility Loans.  The Borrowers have
requested that $153,500,000 aggregate principal amount of Incremental Facility
Term Loan Commitments, constituting a single Series and designated as
Refinancing Term Loans, be made available on the Incremental Effective Date (as
defined below).  The Tranche A Term Loan Lender  is willing to provide the
Tranche A Term Loan Commitment (as defined below) on the terms and conditions
set forth below and in accordance with the applicable provisions of the Credit
Agreement, and accordingly, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------

 

ARTICLE I

DEFINED TERMS

Terms defined in the Credit Agreement are used herein as defined therein.  In
addition, the following terms have the meanings specified below:

“Tranche A Term Loan Commitment” shall mean, with respect to the Tranche A Term
Loan Lender, the commitment of such Lender to make Tranche A Term Loans
hereunder.  The amount of the Tranche A Term Loan Lender’s Tranche A Term Loan
Commitment is set forth on Schedule I hereto.  

“Tranche A Term Loan Lender” shall mean (a) on the date hereof, the Lender
having Tranche A Term Loan Commitments that has executed and delivered a
counterpart hereto and (b) after the date hereof, the Lenders from time to time
holding Tranche A Term Loans after giving effect to any assignments thereof
pursuant to Section 11.06 of the Credit Agreement.

“Tranche A Term Loan Maturity Date” shall mean November 15, 2021.

“Tranche A Term Loans” shall mean the Term Loans provided for in Section 2.01
hereof, which may be Base Rate Loans and/or Eurodollar Loans and which shall
constitute a single Series of Incremental Facility Term Loans under Section
2.01(e) of the Credit Agreement.

ARTICLE II

TRANCHE A TERM LOANS

Section 2.01.Term Loan Commitments; Availability; Designation; Use of
Proceeds.  Subject to the terms and conditions set forth herein and in the
Credit Agreement, the Tranche A Term Loan Lender agrees to make Tranche A Term
Loans to the Borrowers in Dollars up to but not exceeding the amount of the
Tranche A Term Loan Commitment.  The Tranche A Term Loans will be made available
in a single drawing on the Incremental Effective Date.  The Tranche A Term Loans
are Term Loans under the Credit Agreement and shall have the terms specified
therein and each Tranche A Term Loan Lender shall be a Term Loan Lender under
the Credit Agreement.  The Tranche A Term Loans are hereby designated as
Refinancing Term Loans.  The proceeds of the Tranche A Term Loans shall be
applied to repay a portion of the outstanding Tranche E Term Loans and to pay
fees and expenses related thereto.

Section 2.02.Termination of Term Loan Commitments.  Unless previously
terminated, the Tranche A Term Loan Commitments shall terminate after the
borrowing of the Tranche A Term Loans on the Incremental Effective Date.

-2-

--------------------------------------------------------------------------------

 

Section 2.03.Repayment of Tranche A Term Loans.  The Borrowers jointly and
severally unconditionally promise to pay to the Administrative Agent for the
account of the Tranche A Term Loan Lenders the principal of the Tranche A Term
Loans on each Principal Payment Date set forth in column (A) below, in the
amount set forth opposite such date in column (B) below: 

 

(A)

Principal Payment Date

(B)

Principal Reduction

 

 

March 31, 2016

$1,918,750

June 30, 2016

$1,918,750

September 30, 2016

$1,918,750

December 31, 2016

$1,918,750

 

 

March 31, 2017

$1,918,750

June 30, 2017

$1,918,750

September 30, 2017

$1,918,750

December 31, 2017

$1,918,750

 

 

March 31, 2018

$1,918,750

June 30, 2018

$1,918,750

September 30, 2018

$1,918,750

December 31, 2018

$1,918,750

 

 

March 31, 2019

$1,918,750

June 30, 2019

$1,918,750

September 30, 2019

$1,918,750

December 31, 2019

$1,918,750

 

 

March 31, 2020

$1,918,750

June 30, 2020

$1,918,750

September 30, 2020

$1,918,750

December 31, 2020

$1,918,750

 

 

March 31, 2021

$1,918,750

June 30, 2021

$1,918,750

September 30, 2021

$1,918,750

 

 

November 15, 2021

$109,368,750

 

To the extent not previously paid, all Tranche A Term Loans shall be due and
payable on the Tranche A Term Loan Maturity Date.

-3-

--------------------------------------------------------------------------------

 

Section 2.04.Applicable Margin.  The Applicable Margin for Tranche A Term Loans
shall be the respective rate indicated below for Loans of the applicable Type
set forth opposite the then-current Rate Ratio (determined pursuant to Section
3.03 of the Credit Agreement) indicated below: 

 

Range of Rate Ratio

Eurodollar
Loans

Base Rate Loans

Greater than or equal to 5.0 to 1

3.50%

2.50%

Greater than or equal to 4.5 to 1 but less than 5.0 to 1

3.00%

2.00%

Greater than or equal to 4.0 to 1 but less than 4.5 to 1

2.75%

1.75%

Greater than or equal to 3.0 to 1 but less than 4.0 to 1

2.50%

1.50%

Less than 3.0 to 1

2.25%

1.25%

 

provided, that such Rate Ratio shall be calculated after giving pro forma effect
to the incurrence of the Tranche A Term Loans.

 

Section 2.05.Special Voting Provisions.  (a) Solely for purposes of determining
whether each Lender has consented to the amendments set forth in Exhibit G to
the Credit Agreement (which may be updated with the consent of the Borrowers and
the Administrative Agent without the consent of any Lender to make any change
that is not less favorable to the Tranche A Term Loan Lenders in any material
respect so long as such changes are provided to Lenders for review for a period
of not less than three Business Days (or, such longer period as may be requested
by any Tranche A Term Loan Lender if such Lender in good faith determines that
it requires additional time to consider such changes) and no Tranche A Term Loan
Lender notifies the Administrative Agent in writing prior to 5:00 p.m. New York
time prior to the end of such three Business Day period that such Lender has
determined that any such additional changes to Exhibit G are adverse to such
Lender in a manner such Lender deems to be material) (the “Exhibit G
Amendments”), all Tranche A Term Loans shall be deemed to be held by Lenders
that have consented to the Exhibit G Amendments.

(b)  Each Tranche A Term Loan Lender, solely in its capacity as a Tranche A Term
Loan Lender, hereby agrees that with respect to any matter requiring the vote of
Lenders pursuant to (x) any proposed amendment, restatement, waiver, consent,
supplement or other modification of Section 8.10 of the Credit Agreement
(including any of the defined terms set forth therein to the extent affecting
the calculation of the ratios set forth therein), other than any amendment,
restatement, waiver, consent, supplement or other modification of Section
8.10(a) that would permit the Total Leverage Ratio to exceed 6.0 to 1.0, or (y)
the exercise of any remedy under the last two paragraphs of Section 9.01 of the
Credit Agreement arising from an Event of Default under Section 8.10 of the
Credit Agreement, other than to the extent that such Event of Default arises
from a failure to satisfy a maximum Leverage Ratio of 6.0 to 1.0, the Tranche A
Term Loans held by such Tranche A Term Loan Lender shall automatically, and
without further action on the part of such Lender, the Borrowers or the
Administrative Agent, be deemed to be voted, and each Tranche A Term Loan Lender
irrevocably instructs the Borrowers and the Administrative Agent to treat as
voted, in the same proportion as the allocation of voting with respect to such
matter by other Lenders entitled to vote on such matter (other than in their
capacity as Tranche A Term Loan Lenders) so long as such Tranche A Term Loan
Lender is treated in connection with the exercise of such right or taking of
such action on the same basis as, and in a manner no less favorable to such
Tranche A Term Loan Lender, than the other Lenders.

ARTICLE III

[RESERVED]

ARTICLE IV

SECURITY DOCUMENTS

Section 4.01.Confirmation of Security Documents.  Each of the Borrowers hereby
confirms and ratifies all of its obligations under the Loan Documents to which
it is a party.  By its execution on the respective signature lines provided
below, each of the Obligors hereby confirms and ratifies all of its obligations
and the Liens granted by it under the Security Documents to which it is a party,
represents and warrants that the representations and warranties set forth in
such Security Documents are complete and correct on the date hereof as if made
on and

-4-

--------------------------------------------------------------------------------

 

as of such date and confirms that all references in such Security Documents to
the “Credit Agreement” (or words of similar import) refer to the Credit
Agreement as supplemented hereby without impairing any such obligations or Liens
in any respect. 

ARTICLE V

REPRESENTATION AND WARRANTIES; NO DEFAULTS

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that (i) each of the representations and warranties made by the Borrowers in
Section 7 of the Credit Agreement, and by each Obligor in the other Loan
Documents to which it is a party, is true and complete on and as of the date
hereof with the same force and effect as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date) and as if each reference
therein to the Credit Agreement or Loan Documents included reference to this
Agreement and (ii) no Default has occurred and is continuing.

ARTICLE VI

CONDITIONS

Section 6.01.The obligation of the Tranche A Term Loan Lender to make Tranche A
Term Loans is subject to each of the following conditions having been satisfied
(the date of satisfaction of such conditions, the “Incremental Effective Date”):

(a)Counterparts of this Agreement.  The Administrative Agent shall have received
duly executed and delivered counterparts of this Agreement from each Obligor and
each Lender listed on Schedule I hereto.

(b)Opinion of Counsel to Obligors.  The Administrative Agent shall have received
an opinion of Vedder Price P.C., counsel to the Obligors, dated such date or
dates and covering such matters as the Administrative Agent or the Tranche A
Term Loan Lender may reasonably request (and the Borrowers hereby instruct
counsel to deliver such opinion to the Lenders and the Administrative Agent).

(c)Investment in CoBank.  CoBank ACB shall have received evidence that the
Borrowers have made a minimum equity investment of $1,000 in CoBank ACB on or
prior to the Incremental Effective Date.

(d)Officer’s Certificate.  A certificate of a Senior Officer, dated the
Incremental Effective Date, attaching resolutions approving the transactions
contemplated by this Agreement and to the effect that (i) the representations
and warranties made by the Borrowers in Article V hereof, and by each Obligor in
the other Loan Documents to which it is a party, are true and complete on and as
of the date hereof with the same force and effect as if made on and as of such
date (or, if any such representation and warranty is expressly stated to have
been made as of a specific date, as of such specific date), (ii) there have been
no amendments to the organizational documents of any Obligor since February 5,
2014 and the Tranche A Term Loan Lender may rely on the secretary’s certificates
delivered to the Administrative Agent on such date, (iii) after giving effect
the borrowing of the Tranche A Term Loans, the Borrowers will not exceed the
maximum amount permitted to be borrowed under Section 2.01(e)(iii) of the Credit
Agreement, and (iv) no Default or Event of Default shall have occurred and be
continuing.

(e)Other Documents.  The Borrowers shall have executed and delivered
counterparts to such other documents as the Administrative Agent or the Tranche
A Term Loan Lender may reasonably request.

(f)Fees and Expenses.  The Administrative Agent shall have received evidence
from the Borrowers that (i) an upfront fee in an amount equal to 0.50% of the
stated principal amount of the Tranche A Term Loan Commitment has been paid
directly to the Tranche A Term Loan Lender, and (ii) all other amounts due and
payable on or prior to the Incremental Effective Date have been paid, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder.

(g)Borrowing Notices.  The Borrowers shall have delivered to the Administrative
Agent in accordance with Section 2.02 of the Credit Agreement notices of
borrowing in respect of Tranche A Term Loans.

-5-

--------------------------------------------------------------------------------

 

(h)Repayment of Tranche E Term Loans.  The Administrative Agent shall be
satisfied with the arrangements to ensure that the proceeds of  the Tranche A
Term Loans will be applied to repay a portion of the outstanding Tranche E Term
Loans and otherwise as provided in Section 2.01 of this Agreement.   

ARTICLE VII

MISCELLANEOUS

Section 7.01.Expenses.  The Obligors jointly and severally agree to pay or
reimburse the Administrative Agent and the lead arrangers identified on the
cover page to this Agreement, all reasonable out-of-pocket expenses incurred by
such parties, including the reasonable fees, charges and disbursements of
counsel to the Administrative Agent and the lead arrangers, in connection with
the syndication of the Incremental Facility Loans provided for herein and the
preparation of this Agreement.

Section 7.02.Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when this Agreement shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
and thereof which, when taken together, bear the signatures of each of the other
parties hereto and thereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 7.03.Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

Section 7.04.Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 7.05.Notices.  All notices, requests and other communications provided
for herein and under the Security Documents (including, without limitation, any
modifications of, or waivers, requests or consents under this Agreement) shall
be given or made in writing (including, without limitation, by telecopy)
delivered to the intended recipient in accordance with the Credit Agreement.

[Signature Pages Follow]

-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

MEDIACOM ILLINOIS LLC

MEDIACOM INDIANA LLC

MEDIACOM IOWA LLC

MEDIACOM MINNESOTA LLC

MEDIACOM WISCONSIN LLC

MEDIACOM ARIZONA LLC

MEDIACOM CALIFORNIA LLC

MEDIACOM DELAWARE LLC

MEDIACOM SOUTHEAST LLC

 

By:

Mediacom LLC, Member

 

 

By:

Mediacom Communications

 

Corporation, Member

 

 

By:

/s/ Mark E. Stephan

 

Name:

Mark E. Stephan

 

Title:

Executive Vice President &

 

 

Chief Financial Officer

 

ZYLSTRA COMMUNICATIONS CORP.

 

By:

/s/ Mark E. Stephan

 

Name:

Mark E. Stephan

 

Title:

Executive Vice President &

 

 

Chief Financial Officer

 

[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that the Tranche A Term Loans
constitute “Guaranteed Obligations” under the Guarantee and Pledge Agreement
under and as defined in said Credit Agreement for all purposes of said Guarantee
and Pledge Agreement and shall be entitled to the benefits of the guarantee and
security provided under the Guarantee and Pledge Agreement.

MEDIACOM LLC

 

By:

 

Mediacom Communications Corporation, Member

 

 

 

By:

 

/s/ Mark E. Stephan

 

 

Name:

Mark E. Stephan

 

 

Title:

Executive Vice President &

Chief Financial Officer

 

MEDIACOM MANAGEMENT CORPORATION

 

By:

 

/s/ Mark E. Stephan

 

 

Name:

Mark E. Stephan

 

 

Title:

Executive Vice President &

Chief Financial Officer

 

MEDIACOM INDIANA PARTNERCO LLC

 

By:

 

Mediacom LLC, Member

By:

 

Mediacom Communications Corporation, Member

 

 

 

By:

 

/s/ Mark E. Stephan

 

 

Name:

Mark E. Stephan

 

 

Title:

Executive Vice President &

Chief Financial Officer

 

MEDIACOM INDIANA HOLDINGS, L.P.

 

By:

 

Mediacom Indiana Partnerco LLC, General Partner

By:

 

Mediacom LLC, Member

By:

 

Mediacom Communications Corporation, Member

 

 

 

By:

 

/s/ Mark E. Stephan

 

 

Name:

Mark E. Stephan

 

 

Title:

Executive Vice President &

Chief Financial Officer

 

[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that the Tranche A Term Loans
constitute “Guaranteed Obligations” under the respective Subsidiary Guarantee
Agreements under and as defined in said Credit Agreement for all purposes of
said Subsidiary Guarantee Agreements and shall be entitled to the benefits of
the guarantee and security provided under the Subsidiary Guarantee Agreements.

ILLINI CABLE HOLDING, INC.

 

By:

 

/s/ Mark E. Stephan

 

 

Name:

Mark E. Stephan

 

 

Title:

Executive Vice President &

Chief Financial Officer

 

ILLINI CABLEVISION OF ILLINOIS, INC.

 

By:

 

/s/ Mark E. Stephan

 

 

Name:

Mark E. Stephan

 

 

Title:

Executive Vice President &

Chief Financial Officer

 

[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

By its signature below, the undersigned hereby confirms that all of its
obligations under the Management Fee Subordination Agreement and Section 5.04 of
the Guarantee and Pledge Agreement shall continue unchanged and in full force
and effect for the benefit of the Administrative Agent, the Lenders party to the
Credit Agreement and the Tranche A Term Loan Lenders.

MEDIACOM COMMUNICATIONS CORPORATION

 

By:

 

/s/ Mark E. Stephan

 

 

Name:

Mark E. Stephan

 

 

Title:

Executive Vice President &

Chief Financial Officer

 




[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:

 

/s/ Nicolas Gitron-Beer

 

 

Name:

Nicolas Gitron-Beer

 

 

Title:

Vice President

 

[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

COBANK, ACB, as the Tranche A Term Loan Lender

 

By:

 

/s/ Gary Franke

 

 

Name:

Gary Franke

 

 

Title:

Vice President

 

 

[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

Schedule I

TRANCHE A TERM LOAN COMMITMENTS

 

TRANCHE A

TERM LOAN LENDER

 

TRANCHE A TERM

LOAN COMMITMENT

COBANK, ACB

$153,500,000

TOTAL:

$153,500,000

 

Schedule I to Incremental Facility Agreement